oO oN DB aA Fk FO ND

ono nb No DY DN NYO NY ND NO S&S | FY SY FSF =| =| =| |
onnaa&aerk © Nb KF &S © DOWN DODa FP DO NY FSF CO

 

 

LAW OFFICES OF
REINER, SLAUGHTER
& FRANKEL, LLP
2851 Park Marina Drive, Suite 200
Post Office Box 494940
Redding, CA 96049-4940
(630) 241-1905
FAX (630) 241-0622

Russell Reiner, State Bar No. 84461
Todd E. Slaughter, State Bar No. 87758
Rick Lundblade, State Bar No. 220662
April K. Stratte, State Bar No. 290428

Attorneys for Plaintiff

>

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

WILLIAM FINLEY, a minor, by and
through his guardian ad litem, Sara Finley,

Plaintiff,
vs.

ROSE ART INDUSTRIES, INC., believed
to be a New Jersey corporation;

TOYS 'R' US, an unknown business entity;

MEGABLOKS, INC., a Canadian
corporation;

MEGA BRANDS, INC., a Canadian
corporation;

and DOES 1 through 100, inclusive,

Defendants.

NO. 2:06-CV-01661-JAM-CMK

(pROeGbEp| ORDER GRANTING EX
PARTE PETITION TO WITHDRAW
FUNDS FROM BLOCKED ACCOUNT

Having reviewed and considered WILLIAM FINLEY LARKINS’ (formerly known
as WILLIAM FINLEY) ex parte petition to withdraw funds from blocked account and good

cause appearing:
//1
//1
M1

 

[PROPOSED] ORDER GRANTING EX PARTE PETITION TO WITHDRAW FUNDS FROM BLOCKED ACCOUNT

 
oO mon oa ff © HW F&F

mw MMe NS NS NY NY YS DY S&S FY FY S&S FF

 

 

IT IS HEREBY ORDERED that William Finley Larkins be permitted to withdraw the
funds from the blocked account number 2200006030, with the account to be closed
immediately thereafter.

pace February 25, MOAO Sif Wend

[Pst COUR} JUDGE _/

 

2
[PROPOSED] ORDER GRANTING EX PARTE PETITION TO WITHDRAW FUNDS FROM BLOCKED ACCOUNT

 
